Citation Nr: 0115076	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected adjustment disorder with 
depressed mood.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1977 and from July 1978 to November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
adjustment disorder with depressed mood (psychiatric 
disability) on the basis that the condition was directly due 
to his service-connected disabilities and assigned an initial 
noncompensable evaluation, effective March 15, 1999.  The 
veteran perfected a timely appeal of this determination to 
the Board.  

In a January 1998 rating action, the RO established service 
connection for asthma and assigned an initial 10 percent 
evaluation, effective December 1, 1996.  In the rating 
action, the RO also granted service connection for residuals 
of left sternoclavicular dislocation (left shoulder 
disability) and residual of left knee strain (left knee 
disability) and assigned noncompensable evaluations for both 
disabilities, effective December 1, 1996.  The RO also denied 
claims for service connection for cervical spine fracture and 
frostbite of the hands.  In March 1998, the veteran filed a 
timely Notice of Disagreement (NOD) with respect to each of 
these determinations and in June 1998, the RO issued a 
Statement of the Case (SOC) to him and his representative.  
Thereafter, in his July 1998 Substantive Appeal, the veteran 
indicated that he wished to continue his appeal only with 
respect to the asthma, left shoulder and left knee claims and 
stated that he would present argument in support of these 
issues during a hearing conducted before the RO, which was 
held before a local hearing officer in January 1999.  At the 
outset of the hearing, the veteran specifically withdrew his 
claim seeking a higher initial rating for his asthma.  In 
addition, during the hearing, he indicated that if he were 
granted 10 percent evaluations for his left shoulder and left 
knee disabilities, his appeals would be satisfied.  
Thereafter, in a rating action dated that same day, the RO 
increased the initial evaluations for both his left shoulder 
and left knee disabilities to 10 percent, effective December 
1, 1996.  In light of the foregoing, the Board finds that the 
veteran withdrew his claims of entitlement to service 
connection for cervical spine fracture and frostbite of the 
hands, as well as to a higher initial evaluation for his 
asthma.  38 C.F.R. § 20.204(b),(c) (2000).  The Board also 
concludes that under the circumstances of this case, the 
veteran's appeals with regard to the initial evaluations 
assigned for his left shoulder and left knee disabilities 
have been satisfied.  See AB v. Brown, 6 Vet. App. 35 (1993).  
As such, none of these issues is now before the Board.  

Finally, because the veteran has disagreed with the initial 
rating assigned for his adjustment disorder with depressed 
mood, the Board has recharacterized this claim on the title 
page as involving the propriety of the initial evaluation.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of this appeal has been obtained.  

2.  The veteran's adjustment disorder with depressed mood is 
manifested by mild occupational and social impairment due to 
mild and transient symptoms that decrease his work 
efficiency, including mild to moderate anxiety and 
depression.  

3.  It is not shown that the service-connected psychiatric 
disability is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as suspiciousness, panic attacks, 
chronic sleep impairment or mild memory loss.  


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation 
for adjustment disorder with depressed mood, effective March 
15, 1999, have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9440 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (to be codified 
as amended at 38 U.S.C. §§ 5103, 5103A).  In reaching this 
conclusion, the Board notes that during the course of this 
appeal, VA has formally evaluated the veteran's adjustment 
disorder with depressed mood on two occasions.  In this 
regard, the Board notes that although the veteran challenges 
the initial rating assigned for his psychiatric disability, 
he has not alleged that his adjustment disorder with 
depressed mood has worsened since these examinations were 
performed.  As such, a remand is not required solely due to 
the passage of time since the most recent VA psychiatric 
examinations were conducted.  Further, the Board finds that 
the March and June VA psychiatric evaluations are adequate 
for rating purposes.  See VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995); Cf. Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  In addition, during the latter examination, the 
veteran specifically reported that he was receiving no 
current treatment for his psychiatric disability.  Thus, a 
remand for additional records is not necessary.  Further, the 
veteran has indicated that he did not want to testify at a 
hearing.  The Board will therefore proceed with the 
consideration of this case.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  In view of the Board's 
action, as explained below, a remand to consider "staged 
rating" is unnecessary.  

In March 1999, the veteran filed a claim of service 
connection for depression, asserting that entitlement was 
warranted on the basis that the condition was secondary to 
chronic pain attributable to his service-connected 
disabilities.  In support, he attached the report of a VA 
outpatient psychological evaluation and treatment plan dated 
earlier that month.  The report reflects that the veteran 
complained of being moderately depressed for approximately a 
year due to chronic low back, shoulder and knee pain.  The 
examiner indicated that the veteran had been employed by N&S 
(Norfolk and Southern) Railroad since May 1998 and that he 
had been married to the same woman for 28 years, with whom he 
had one son and one daughter; he stated he was not "close" 
to either of his children.  The veteran further reported that 
he had very little social support outside of his spouse.  

The evaluation revealed that the veteran's affect was flat 
but that his mood was appropriate.  In addition, the examiner 
described him as appearing well groomed and neatly dressed.  
The veteran was alert and oriented as to person, place and 
time.  The psychologist indicated that the veteran did not 
suffer from hallucinations or any sensory modality and 
characterized the veteran's thought processes as organized 
and focused.  She further reported that the veteran conversed 
logically and exhibited no problems sustaining attention or 
concentration.  The evaluation also disclosed that the 
veteran's short-term memory was intact.  In addition, he 
denied having any suicidal or homicidal ideation, plan or 
intent.  In this regard, the psychologist commented that he 
did not appear to be at imminent risk of harming himself or 
others.  Psychological testing showed that the veteran had 
moderate to severe depression and mild to moderate anxiety.  
The diagnoses were chronic pain, and major depression, single 
episode, severe, secondary to chronic pain.  The psychologist 
estimated that the veteran's Global Assessment of Functioning 
(GAF) score was 65.  

Thereafter, in June 1999, the veteran was afforded a formal 
VA psychiatric examination.  At the outset of his report, the 
examiner indicated that he had reviewed the veteran's claims 
file.  During the examination, the veteran provided a history 
of having had several different jobs since his discharge from 
service.  In addition, the veteran stated that due to 
economic conditions, he was laid off from his job at N&S 
Railroad in April 1999 and that he was currently unemployed.  
The veteran also indicated that he had recently graduated 
from a heating and air-conditioning school but reported that 
he had no work experience in that field.  

The examiner indicated that the veteran's chief complaints 
related to his unemployment and to a number of his physical 
problems.  In this regard, the veteran stated that he had 
sleep impairment that he attributed to his unemployment and 
said that he treated his chronic pain with ibuprofen.  The 
examiner reported that the veteran was "somewhat depressed" 
because he was not employed and that he denied having crying 
spells, feelings of chronic hopelessness, suicidal or 
homicidal ideation, irritability, violent behavior, 
hallucinations, delusions or paranoia.  In addition, the 
veteran stated that he had not experienced any "major loss 
of interests."  Further, he reported that he had no close 
friends outside of his family and that he usually preferred 
to be alone.  The veteran also reported that he was not 
receiving any psychiatric care.  

The examiner reported that the veteran's dress, grooming and 
hygiene were adequate and that he was alert and oriented.  In 
addition, he described his behavior as appropriate and 
indicated that the veteran was cooperative and responsive 
during the interview.  The examiner further stated that the 
veteran did not appear to be acutely depressed or in 
"serious pain overtly."  His affect and psychomotor 
activity were normal, and he exhibited no psychotic 
abnormalities.  The examiner indicated that the veteran's 
memory was intact and described his concentration as good.  
The examiner diagnosed him as having chronic adjustment 
disorder with depressed mood and opined that it was at least 
as likely as not that the condition was related to his 
service-connected physical disabilities; no GAF score was 
offered.  

The veteran's adjustment disorder with depressed mood is 
currently rated as noncompensably disabling under Diagnostic 
Code 9440.  Under that code, a noncompensable rating is 
warranted when the disability has been formally diagnosed, 
but the symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication.  A 10 percent evaluation for chronic 
adjustment disorder requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted for chronic adjustment disorder when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

Following a careful review of the evidence, the Board finds 
that the veteran's adjustment disorder with depressed mood 
warrants an initial 10 percent evaluation, effective March 
15, 1999.  In reaching this determination, the Board observes 
that psychological testing administered during the March 1999 
outpatient evaluation showed that the veteran suffered from 
moderate to severe depression as well as mild to moderate 
anxiety.  Further, the March 1999 VA examiner estimated that 
the veteran's GAF score was 65, which according to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
reflects some mild symptoms such as a depressed mood and mild 
insomnia or some difficulty in social, occupational or school 
functioning.  The Board finds that this impression most 
nearly approximates the criteria for a 10 percent evaluation, 
i.e., mild occupational or social impairment.  The Board also 
concludes that the findings contained in the June 1999 VA 
psychiatric examination support a 10 percent rating; in that 
report, the examiner described the veteran as somewhat 
depressed and indicated that he had no close friends outside 
of his family.  

The Board further finds, however, that the preponderance of 
the evidence is against a 30 percent evaluation.  In this 
regard, the Board notes that although the psychologist 
indicated in March 1999 that the veteran suffered from 
depressed mood, there is no indication that his service-
connected psychiatric disability was productive of anxiety, 
suspiciousness, panic attacks memory loss or chronic sleep 
impairment.  In addition, during the evaluation, the veteran 
conversed logically and exhibited no problems sustaining 
attention or concentration.  The evaluation also disclosed 
that the veteran's short-term memory was intact.  Further, 
during the June 1999 examination, the veteran indicated that 
he was only somewhat depressed and likewise revealed that his 
memory was intact and that his concentration was good.  
Moreover, during the interview, the veteran specifically 
denied having crying spells, feelings of chronic 
hopelessness, suicidal or homicidal ideation, irritability, 
violent behavior, hallucinations, delusions or paranoia.  In 
addition, the veteran stated that he had not experienced any 
"major loss of interests."  Accordingly, the evidence is 
against a showing that he experienced intermittent periods 
during which he was unable to perform occupational tasks.

Inasmuch as the 10 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson, 
12 Vet. App. at 126.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 10 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent, or 
indeed, any periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A 10 percent rating for adjustment disorder with depressed 
mood is granted, effective March 15, 1999, subject to the law 
and regulations governing payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

